                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Reginal Gerrill Toomer Bey                  )            Civil Action No. 2: 18-1866-RMG
                                            )
                      Plaintiff,            )
                                            )
       V.                                   )                ORDER AND OPINION
                                            )
State of South Carolina, North Charleston   )
Municipality Court, Magistrate Thaddeus     )
Doughty, John Duffy, Sarah Fortier,         )
and Clerk Angela Cartrette,                 )
                                            )
                      Defendants.           )
~~~~~~~~~~~~~~-                             )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

recommending that Plaintiffs Complaint be dismissed without prejudice. (Dkt. No. 10.) For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and dismisses

Plaintiffs Complaint without prejudice.

I.     Background

       Plaintiff is a pro se litigant who claims that Defendants violated his Fourth, Fifth and

Sixth Amendment rights and "denied him the right to a Nationality." (Dkt. No . 1 at 1.) Plaintiff

appears to bring these claims pursuant to 42 U.S .C. § 1983. The Complaint references Plaintiffs

November 2017 and March 2018 attempts to file an affidavit with Defendant Cartrette,

Plaintiffs August 2017 arrest by Defendant Fortier, the March 2017 warrant issued by

Defendant Duffy, and an April 2018 arraignment held by Defendant Doughty. (Dkt. No. 1 at 1-

5.)

II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. See, e.g.,


                                                -1-
Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C). Where there are no objections to the R & R, the Court reviews the R & R to "only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee's note. In the absence of objections to

the R & R, the Court need not give any explanation for adopting the Magistrate Judge's analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the

absence of objection ... we do not believe that it requires any explanation.").

III.   Discussion

       Plaintiff di~ not file objections to the R & R. The Court finds that the Magistrate Judge

ably addressed the issues and correctly concluded that this case should be dismissed as a result of

Plaintiffs failure to comply with Court Orders. On October 2, 2018, the Magistrate Judge issued

a Proper Form Order notifying Plaintiff that the case was subject to dismissal pursuant to Federal

Rule of Civil Procedure 41. (Dkt. No. 6.) The Magistrate Judge also notified Plaintiff that the

Complaint was subject to dismissal for failing to state a claim and ordered Plaintiff to file any

amended complaint within twenty-one days. (Dkt. No. 8.) Plaintiff did not respond to the Proper

Form Order nor did he file an amended complaint. Plaintiffs lack of response indicates his

intent not to continue prosecuting his claims and, therefore, subjects the case to the sua sponte

dismissal. See Fed. R. Civ. P. 41(b) ("If the plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any claim against it."); Link

v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) ("The authority of a court to dismiss sua

sponte for lack of prosecution has generally been considered an 'inherent power,' governed not

by rule or statute but by the control necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases."); Ballard v. Carlson, 882 F.2d 93,


                                                -2-
95-96 (4th Cir. 1989) (district court' s dismissal following failure to respond to a specific

directive is not abuse of discretion). For these reasons, Plaintiffs Complaint is dismissed.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 10) as the Order of

the Court. Plaintiffs Complaint (Dkt. No. 1) is DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.




                                                      szf~e
                                                      United States District Court Judge
November J.J.J , 2018
Charleston, South Carolina




                                                -3-
